           Case 1:18-cr-00324-VEC Document 58 Filed 09/09/20 Page 1 of 1

                                                                            USDC SDNY
                                                                            DOCUMENT
                                                                            ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                                DOC #:
SOUTHERN DISTRICT OF NEW YORK                                               DATE FILED: 09/09/2020
 -----------------------------------------------------------------------X
                                                                        :
 UNITED STATES OF AMERICA                                               :
                                                                        :    18 Cr. 324 (VEC)
                                                                        :
          - v. -                                                        :      ORDER
                                                                        :
                                                                        :
 ARMON GRIM,                                                            :
                                                                        :
                                           Defendant.                   :
---------------------------------------------------------------------- X
VALERIE CAPRONI, United States District Judge:

        WHEREAS the Court was scheduled to hold a VOSR conference on August 31,

2020, but the Defendant did not dial-in to the teleconference;

        WHEREAS the Court adjourned the VOSR conference until September 8,

2020, but the Defendant again did not dial-in to the teleconference;

        IT IS HEREBY ORDERED that the Court will hold a VOSR conference on

September 15, 2020, at 3:00 p.m. The September 15 conference shall be conducted

as a teleconference. The parties are instructed to dial-in to the conference using

(888) 363-4749 // Access code: 3121171# // Security code: 0324#.

        IT IS FURTHER ORDERED that if Defendant fails to appear at the

conference, the Government shall execute a warrant for Defendant’s arrest.

        SO ORDERED:

Dated:           New York, New York
                 September 9, 2020
                                                     __________________________________
                                                           VALERIE CAPRONI
                                                       United States District Judge
